Citation Nr: 0300038	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  97-29 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for retinitis 
pigmentosa.  


REPRESENTATION

Appellant represented by:	Peter Link


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 19, 1954, 
to October 1956.  

This matter arose as a result of a May 1997 rating 
decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, that in 
pertinent part denied entitlement to service connection 
for the veteran's various eye disorders.  The veteran 
appealed the determination to the Board of Veterans' 
Appeals (Board).  In June 1999, the Board found that new 
and material evidence had been received to reopen a 
previously denied claim of entitlement to service 
connection for retinitis pigmentosa but denied the claim 
on the merits.  

The veteran filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in April 2001, the Court vacated the Board's 
decision and remanded the case to the Board in order to 
enable VA to consider in the first instance the 
applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), which is now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, and 5126 (West Supp. 2002).  
Copies of the Order and of the briefs of the parties have 
been placed in the claims file.  

In October 2001 and January 2002, the Board wrote to the 
veteran's representative and afforded him the opportunity 
to submit additional argument and evidence in support of 
the veteran's appeal.  The representative responded in 
February 2002 and requested that the claims file be 
returned to the RO so that the veteran could be afforded a 
personal hearing before a hearing officer at the RO in San 
Juan.  

Accordingly, in March 2002, the Board remanded this case 
to the RO partly to afford the veteran his requested 
personal hearing.  In its remand, the Board noted that the 
veteran's representative, although an accredited service 
organization representative, had been appointed by the 
veteran to represent him as an individual.  The Board also 
noted that the representative had informed the Board that 
the veteran had submitted evidence to the RO since the 
Court had remanded this case to the Board.  The 
representative also requested that the RO consider the 
requirements of the VCAA.  

In June 2002, the veteran gave sworn testimony before a 
hearing officer at the RO in San Juan.  A transcript of 
that hearing is of record.  The Court Order cited above 
styled the issue as entitlement to service connection for 
retinitis pigmentosa.  As the Board in June 1999 found 
that new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder, that issue was not before the Court when it 
vacated the Board's decision.  Thus, the Board improperly 
classified the issue in its remand of March 2002 as 
whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for retinitis pigmentosa, and if so, whether 
service connection is warranted.  The Board has classified 
the issue on the title page of this decision to conform to 
the Court's characterization in its April 2001 Order.  

In November 2002, the RO in New York continued its 
previous denial of the application to reopen a claim of 
entitlement to service connection for retinitis 
pigmentosa, having classified the issue to conform to the 
Board's March 2002 remand.  However, given the disposition 
herein, the mischaracterization of the issue is harmless 
error.  

This appeal has been advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Night blindness, an early manifestation of retinitis 
pigmentosa, clearly and unmistakably preexisted service.  

3.  The veteran's retinitis pigmentosa increased in 
severity during his period of military service.  

4.  Clear and unmistakable evidence that the increase in 
severity of the veteran's retinitis pigmentosa was due to 
the natural progress of the disease is not shown.  


CONCLUSION OF LAW

Preexisting retinitis pigmentosa was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Although the VCAA became effective during the prosecution 
of this appeal and occasioned the Court's remand of this 
case to the Board, it is unnecessary to address its 
provisions because of the disposition herein, which 
constitutes a complete grant of the benefit sought on 
appeal.  

The record shows that the veteran's pre-entrance 
examination in June 1953 and induction examination in 
November 1954 showed defective vision.  In June 1953, his 
distant vision was correctable to 20/30 bilaterally, and 
his near vision was J1.  In November 1954, his distant 
vision was correctable to 20/20 bilaterally.  He was 
examined at the Walter Reed Army Hospital eye clinic in 
July 1955 with complaints of night blindness.  During the 
examination, he reported that he had had difficulty seeing 
at night since childhood and that for the past year and a 
half, he had experienced extreme difficulty seeing at 
night.  While in basic training, he was excused from all 
night problems and from guard duty.  He denied a family 
history of night blindness.  

The veteran's vision was 20/120, J1, correctable to 20/40, 
J1, in the right eye, and 20/160, J1, correctable to 
20/40, J1 in the left.  The media were clear, and the 
discs were of good color with no cupping or elevation.  
The maculae appeared normal.  There was marked attenuation 
of the arterioles.  There was no jet-black bony 
corpuscular-like pigmentation in the retina; however, in 
the inferior nasal aspect of the right fundus, there was 
some generalized depigmentation of the retina, as 
evidenced by increased choroidal details.  A slit lamp 
examination was negative.  Under normal illumination, 
peripheral visual fields of the left eye were slightly 
reduced to within 70 degrees temporally.  Under reduced 
illumination, the fields were markedly restricted, so that 
on peripheral field testing, they were reduced to 5 
degrees with a 6-millimeter white test target at one 
meter.  

The diagnoses were congenital night blindness and compound 
myopic astigmatism.  The examiner commented that the 
veteran had severe night blindness that was probably 
congenital in origin.  A restriction barring work in poor 
illumination was recommended.  Diagnostic studies, 
including electroretinography and retinal photography, 
were to be completed.  A December 1955 consultation report 
indicated that the veteran had undergone 
electroretinography and photography.  He had a profile of 
E3 and was acceptable for overseas duty.  His visual 
acuity was 20/300, J8, bilaterally, correctable to 20/70, 
J8.  At the veteran's separation from service, his distant 
vision was correctable to 20/30 and near vision to J5, 
bilaterally.  

Following service, the veteran underwent a VA eye 
examination in February 1957.  He reported poor vision, 
especially at night.  The lids and corneae were normal.  
Fundus examination revealed clear media.  Pigmentation of 
the maculae was irregular, and the vessels were 
attenuated.  The discs were normal.  Vision was 
correctable to 20/50 on the right and 20/60 on the left.  
The examiner's impression was night blindness and macular 
degeneration incipient.  

A written statement from Rafael O. Fernandez, M.D., dated 
in November 1975, indicated that the veteran was being 
treated for pigmentary degeneration of the retinas and 
right eye cataract.  He had had cataract surgery on the 
left in March 1975, but his vision still remained 20/800.  

A VA ophthalmology examination in April 1989 indicated 
diagnoses of exotropia on the left, aphakia on the right, 
and retinitis pigmentosa.  The veteran's visual acuity was 
20/400 on the right, and he could count fingers at four 
feet on the left.  

Jose L. Benitez, M.D., reviewed the veteran's July 1955 
inservice eye evaluation.  In a July 1990 written 
statement, Dr. Benitez concluded that the veteran had 
early signs of retinitis pigmentosa in July 1955.  Dr. 
Benitez stated that the type of tests ordered by the 
doctor in 1955 would have established the diagnosis of 
retinitis pigmentosa at that time.  

Jaime L. Bravo Castro, M.D., evaluated the veteran in 
February 1992.  Dr. Bravo indicated that the veteran 
complained of a decrease in night vision of several years' 
duration, as well as a progressive decrease in visual 
acuity.  There was a history of bilateral cataract 
extraction, glaucoma treated with medication, and 
retinitis pigmentosa.  His visual acuity was 20/200, 
eccentric, on the right, and he could only finger count on 
the left.  Tension was 23 bilaterally.  A slit lamp 
examination showed that the corneae were clear.  The 
anterior chambers were deep, and vitreous was present in 
the right eye anterior chamber.  There was evidence of 
bilateral intracapsular cataract extraction.  Fundoscopy 
revealed pigmented cells in the vitreous cavity, marked 
attenuation of vessels, pale disc, atrophic retinae, 
pigment epithelium changes, and spicule formation in both 
eyes.  The retinae were fully attached.  The diagnosis was 
retinal pigment epithelial disease, most probably 
retinitis pigmentosa.  

At a personal hearing in May 1992, the veteran testified 
that the only eye problems he knowingly had prior to 
service were astigmatism and myopia.  He stated that he 
had never seen an ophthalmologist prior to service but 
that his local optometrist had corrected his vision to 
20/20.  He added that he began having serious eyesight 
problems in service.  

In March 1993, a VA expert in ophthalmology issued an 
opinion regarding the veteran's case.  After reviewing his 
ophthalmologic history, the doctor concluded that 
retinitis pigmentosa was evident from the history and 
findings of record but that the veteran's refraction 
problem (compound myopic astigmatism) was not related to 
retinitis pigmentosa.  Noting both the recent contentions 
that night blindness first developed in service and the 
July 1955 report showing a history of night blindness 
since childhood, the doctor concluded that the veteran's 
condition "existed prior to enlistment, and [that] it 
progressed as usually in those cases, not influenced 
adversely by his military service."  The doctor pointed 
out that at the time the veteran reported a 11/2-year 
history of extreme symptoms, he had only been in service 
for about seven months.  

A VA ophthalmologic examination conducted in April 1993 
culminated in diagnoses of retinitis pigmentosa, surgical 
aphakia, alternating exophoria, and optic atrophy.  The 
veteran's bilateral uncorrected visual acuity, near and 
far, was light perception only.  There was central tunnel 
20 - 25 visual field deficit.  

In the 1994 decision, the Board cited medical literature 
indicating that retinitis pigmentosa is a disease of 
hereditary origin.  Marvin F. Kraushar, M.D., 
Vitreoretinal Disease A Manual for Diagnosis and Treatment 
289, 313 (Peter H. Morse, M.D., ed., 1979).  It was also 
noted that one of the veteran's other eye conditions, 
optic atrophy, is secondarily related to retinitis 
pigmentosa.  Id. at 315.  Other eye conditions such as 
glaucoma, exotropia, exophoria, cataracts, and surgical 
aphakia were first noted in 1975, many years after 
service.  Service connection for the veteran's refractive 
error of the eye, which was unrelated to retinitis 
pigmentosa, was denied under 38 C.F.R. § 3.303.  

In October 1996, the veteran filed a claim for service 
connection for blindness, including glaucoma, retinitis 
pigmentosa, and macular degeneration.  In connection with 
another claim, a statement had been submitted from the VA 
Medical Center in April 1996, which indicated that the 
appellant had retinitis pigmentosa and glaucoma.  His 
visual acuity was 10/200 bilaterally.  He was unable to 
see the target during visual field testing.  The enclosed 
report of an eye examination conducted in January 1996 
showed diagnoses of retinitis pigmentosa, surgical 
aphakia, and glaucoma.  

In November 1996, the veteran underwent a VA physical 
examination in connection with another claim.  It was 
indicated that he was currently totally blind.  He 
reported a history of retinitis pigmentosa and 
degenerative macula since 1956, cataract extraction and 
bilateral aphakia in 1973, and glaucoma since 1980.  In 
addition to total blindness, other diagnoses were glaucoma 
in both eyes, macular degeneration, retinitis pigmentosa, 
and bilateral aphakia.  

The 1994 statement from Dr. Benitez indicates that after 
again reviewing the veteran's records, he was of the 
opinion that the veteran had retinitis pigmentosa while on 
active duty.  Unfortunately, the ERG (electroretinography) 
mentioned in the 1955 evaluation was never done or was 
lost.  However, clinically, and based on history and 
examination, it was clear that the veteran already had 
retinitis pigmentosa in 1955.  

The 1996 statement from Dr. Quinones indicates that the 
veteran's medical records had been reviewed.  It was clear 
that the induction examination in November 1954 contained 
no remarks about retinal disease.  This document did not 
show the nature of the veteran's visual problem, except 
for myopia and astigmatism, which was corrected to 20/20 
bilaterally.  The consultation reports from 1955 clearly 
noted the veteran's night vision problem, which although 
present since childhood, had become "extreme" over the 
past year and a half.  His vision had decreased from 20/20 
to 20/40 with best correction.  The examination showed 
that the media were clear with normal discs and maculae 
and marked attenuation of arterioles, with corpuscular-
like pigmentation.  All of these findings were compatible 
with retinitis pigmentosa.  It was also clear that the 
July 1955 and February 1957 records showed that the 
veteran's vision continued to worsen, since it dropped 
from 20/40 bilaterally to 20/50 for the right eye and 
20/60 for the left eye.  Dr. Quinones indicated that all 
of the above documents clearly showed that the veteran's 
vision problems were not due to myopia, but most probably 
to retinitis pigmentosa, and that the first manifestation 
of retinal disease occurred during active duty before July 
1955.  The veteran also submitted his service personnel 
records.  

A statement from Ernesto L. Collazo Batista, M.D., dated 
in October 1997, indicates that the veteran had end-stage 
retinitis pigmentosa.  A review of his ocular history 
showed that the disease began affecting his vision during 
his military service in 1954 and worsened while he was on 
active duty.  

The veteran's representative submitted medical treatise 
evidence from Ophthalmology: Principles and Concepts (6th 
ed. 1986) concerning the difficulties in diagnosing 
retinal degeneration.  It was stated that all of the 
veteran's various eye symptoms and diagnoses were retinal 
degeneration.  The evidence submitted indicated that 
retinitis pigmentosa was part of a hereditary group of 
progressive disorders of vision.  Night blindness was the 
initial sign of this disorder and developed in 
adolescence.  Eventually, all vision is lost.  

The RO referred the veteran's claims file to a VA 
ophthalmologist for an expert medical opinion.  The 
opinion dated in August 1998 indicated that the diagnoses 
of night blindness and refractive error (myopia and 
astigmatism) during service were correct.  The macular 
degeneration noted in February 1957 was indicative of a 
chronic disease process and etiologically due to retinitis 
pigmentosa.  The veteran now had end-stage retinitis 
pigmentosa, acquired aphakia, and chronic open-angle 
glaucoma.  The physician reviewed the claims folder.  It 
was concluded that the veteran suffered from night 
blindness and myopia at the time of his entry into 
service, which started to progress during the 1950s.  This 
was the normal course for this genetic disease, where the 
early manifestations of night blindness are followed by 
constriction in the visual field and progresses to tubular 
vision and finally to loss of central vision.  

However, in a statement dated in October 1999, Dr. Collazo 
stated that "the most reasonable explanation is probably 
that the [retinitis pigmentosa] manifested after 11/19/54 
and progressed very rapidly over a period of a few 
months."  These opinions were apparently based on a review 
of the record.  

Analysis

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

A claimant who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
be in sound condition when he entered into military 
service except for conditions noted on his entrance 
examination.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  However, the presumption of soundness can be 
rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service.  Id.  

In this case, there is clear and unmistakable evidence 
from the examination performed in July 1955 at the Walter 
Reed Army Hospital eye clinic that night blindness, an 
early indication of retinitis pigmentosa, preexisted 
service.  The veteran reported at that time that he had 
had difficulty seeing at night since childhood and that 
for the past year and a half, he had experienced extreme 
difficulty seeing at night.  He said that while in basic 
training, he was excused from all night problems and from 
guard duty.  

This is highly persuasive evidence of preexisting 
disability because it was a history furnished while 
seeking treatment long before a claim for benefits was 
filed.  Moreover, night blindness is a symptom that the 
veteran is competent to relate.  See, e.g., Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  Further, medical 
doctors who reviewed the claims folder and the history 
provided by the veteran have concluded that retinitis 
pigmentosa existed prior to service.  The Board concludes 
that the presumption of soundness is rebutted 
notwithstanding later opinions suggesting that the disease 
began in service.  

Where the evidence establishes that an injury or disease 
preexisted service, it will be considered to have been 
aggravated by active service where there is an increase in 
disability during service unless due to the natural 
progress of the disease.  Although aggravation of a 
preexisting disease or injury may not be conceded if the 
condition underwent no increase in severity during 
service, 38 C.F.R. § 3.306(b), it is undisputed in this 
case that the veteran's later diagnosed retinitis 
pigmentosa increased in severity during active duty.  
Thus, the dispositive issue is whether the increase in 
severity was beyond the natural progress of the disease.  
In order to rebut the presumption of aggravation, there 
must be clear and unmistakable evidence (obvious or 
manifest) that the increase in severity was due to the 
natural progress of the disability.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

Although there are VA medical opinions suggesting 
otherwise, the opinion of Dr. Collazo, a board certified 
ophthalmologist, indicates that the veteran's retinitis 
pigmentosa progressed at an abnormally high rate following 
the veteran's entry on active duty.  Expert medical 
opinion on this issue is therefore in conflict, and it 
cannot be said that there is clear and unmistakable 
evidence that the increase in severity is due to natural 
progress.  It follows that the presumption of aggravation 
is not rebutted and that the claim for service connection 
for retinitis pigmentosa must be granted on the basis of 
service aggravation.  


ORDER

Service connection for retinitis pigmentosa is granted.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

